IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10603
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DARRYL RAY NEWTON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:94-CR-71-2-A)
                       - - - - - - - - - -
                        November 29, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Darryl Ray Newton appeals the revocation

of his supervised release pursuant to 18 U.S.C. § 3583(g).     Newton

admitted that he had violated the terms and conditions of his

supervised release by using drugs, and his urinalysis test was

positive for drugs.    He was therefore subject to the mandatory

revocation provision of 18 U.S.C. § 3583(g).   See United States v.

Smith, 978 F.2d 181 (5th Cir. 1992).     The district court noted

Newton’s participation in drug treatment programs but found that

his response to those programs was not favorable.      See 18 U.S.C.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 3583(d).   The district court did not abuse its discretion in

revoking Newton’s supervised release. See 18 U.S.C. § 3583(e); see

United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).

AFFIRMED.




                                2